PER CURIAM.
This court affirmed the trial court’s judgment, without an opinion. Kelley v. State, 766 So.2d 836 (Ala.Civ.App.1998) (with a special opinion by Monroe, J.). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Kelley, 766 So.2d 837 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed and the cause remanded for the entry of a judgment consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the judges concur.